              Case 1:21-cr-00044-JPO Document 31 Filed 03/11/21 Page 1 of 1
                                              U.S. Depar tment of J ustice
    [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           March 9, 2021


    The Honorable J. Paul Oetken
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

            Re:     United States v. J oseph F alu, 21 Cr . 44 (J PO), 12 Cr . 537 (J PO)

    Dear Judge Oetken:

            A status conference in the above-captioned matters is currently scheduled for March 19,
    2021 at 10:30 a.m. The parties jointly request an adjournment of the conference of approximately
    30 days to allow the defense to continue to review discovery and to facilitate the discussion of a
    disposition.

            Should the Court grant the requested adjournment, the Government moves to exclude time
    under the Speedy Trial Act, 18 U.S.C. § 3161, between March 19, 2021 and the date of the
    rescheduled conference. The Government submits that the exclusion of time would be in the
    interests of justice as it would allow the defendant to review discovery, and it would also enable
    the parties to discuss potential dispositions. In addition, the defendant consents to the exclusion
    of time.

  Granted. The March 19, 2021 status conference Respectfully submitted,
is adjourned to April 19, 2021 at 12:00 pm.
  The Court hereby excludes time through April 19, AUDREY STRAUSS
2021, under the Speedy Trial Act, 18 USC 3161(h)       United States Attorney
(7)(A), finding that the ends of justice outweigh the
interests of the public and the defendant in a
speedy trial.                                      by: _______________________________
   So ordered.                                         Emily A. Johnson / Jacob H. Gutwillig
   3/11/2021                                           Assistant United States Attorneys
                                                   (212) 637-2409 / 2215


    cc:     Sarah Sacks, Esq. (by ECF)
